Citation Nr: 1451760	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for post-operative left varicocele.  

2.  Entitlement to a compensable rating for infectious hepatitis.  

3.  Entitlement to a compensable rating for residuals of left inguinal hernia, other than a scar.  

4.  Entitlement to a compensable rating for left inguinal hernia scar.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active duty service from March 1974 to August 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal following January 2006 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 2010, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record.  

In July 2010, the Board remanded the Veteran's claims for additional development.  In April 2012, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the denial of the Veteran's claims.  The appeal has since been returned to the Board for further appellate review.  

Finally, the evidence of record reflects the Veteran has been diagnosed with hepatitis C.  In light of his statements and testimony it would appear that the Veteran believes his hepatitis C and his service-connected infectious hepatitis are one and the same disability, and that his claim for a higher rating for service-connected infectious hepatitis encompasses symptoms of both hepatic diseases.  The Board emphasizes that while the Veteran is service connected for infectious hepatitis, he is not otherwise service connected for hepatitis C.  With that said, referring a claim or claims that the Veteran had no intention of raising places an undue burden on the AOJ.  See e.g. Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009).  Notwithstanding arguments and testimony submitted in this appeal, the Board does not find the Veteran has necessarily raised a claim of service connection for hepatitis C.  If in fact the Veteran does wish to file a claim of service connection for hepatitis C, he should do so with the AOJ.   

The issues of entitlement to compensable ratings for a left post-operative varicocele and for a left inguinal hernia scar, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's infectious hepatitis is asymptomatic.  

2.  There is a no evidence of recurrence of a left inguinal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2014).  

2.  The criteria for a compensable rating for service-connected residuals of left inguinal hernia, other than a scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In a March 2005 letter, the AOJ notified the Veteran of the legal criteria governing his claims for compensable ratings for infectious hepatitis and for residuals of left inguinal hernia (status post repair), and the evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the March 2005 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Furthermore, in an August 2008 letter, the AOJ provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the AOJ initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in the above noted April 2012 SSOC, which followed the August 2008 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims.  The Veteran's identified private and VA treatment records in addition to his Social Security Administration (SSA) records are associated with the claims folders.  He has also been provided an opportunity to testify in support of his claims, and he has been provided VA examinations to evaluate the severity of his disabilities.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App 505, 509 (2008).  In a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring a proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

Infectious Hepatitis

By way of history, the Veteran was granted service connection and assigned a noncompensable rating for infectious hepatitis in an April 1980 rating decision.  Most recently, in February 2005, the Veteran filed a claim seeking a higher (compensable) rating for his service-connected disability.  

Disorders of the digestive system are rated under 38 C.F.R. § 4.114.  The Board notes that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114 (2014).  As such, the Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive; 7331, 7342, and 7345 to 7348, inclusive; from being combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The Veteran's infectious hepatitis is rated as noncompensable (0 percent) under 38 C.F.R. § 4.114, Diagnostic Code 7345 for chronic liver disease (which includes hepatitis B) without cirrhosis.  

Under Diagnostic Code 7345, intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, warrants a 10 percent rating.  With daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

With regard to the notes following Diagnostic Code 7345, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  (See § 4.14).  Under Note (2): For purposes of evaluating conditions under Diagnostic Code 7345, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Under Note (3): Hepatitis B infections must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.  

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  "Minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. Id.  "Baseline weight" is the average weight for the two-year-period preceding onset of the disease. Id.  

The Board finds Diagnostic Code 7345 to be appropriate for rating the Veteran's disability.  There is nothing in the evidence to otherwise suggest that another diagnostic code would be more appropriate.  The medical evidence does not indicate that the Veteran has cirrhosis of the liver nor is his service-connected infectious hepatitis the result of hepatitis C.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7345.  

By way of history, while on active duty in August 1976 the Veteran was treated at St. Francis Hospital for what was considered to be "acute infectious hepatitis."  The Veteran reported a history at that time of sharing wine with a group of service members who were reportedly ill.  The Veteran presented for treatment with "classical" acute infectious hepatitis with hepatomegaly, fever, anorexia and general malaise, and dark colored urine.  During his hospital stay, the Veteran was noted to have done very well physically.  

Following his release from service and the subsequent grant of service connection for infectious hepatitis in April 1980, the Veteran was medically examined for VA purposes in May 1993.  At that time, the examiner noted the Veteran's medical history, to include his having been treated for infectious hepatitis in service, and that he reportedly had undergone a cholecystectomy for choleleithiasis in 1988 without current residual symptomatology.  Otherwise, the Veteran reported that he was not on any medication for liver disease but that he did experience abdominal discomfort (epigastric pain) with intermittent alternating constipation and diarrhea, intermittent anorexia, a loss of weight of 15 pounds, as well as easy fatigability.  On examination, the Veteran did not exhibit pallor or jaundice.  The examiner's diagnosis was status post infectious hepatitis.  An associated blood serum hepatitis panel, dated in September 1993, was negative.  

The Veteran was again examined for VA purposes in February 1998.  He reported not having a history of recurrences of hepatitis and had not had any real checkups regarding the disability.  The Veteran also reported that in the past year he had been getting weak and tired frequently similar to when he had hepatitis in service.  The examiner's diagnosis was status post hepatitis B infection with normal liver function tests.  

Thereafter, in February 2005, a VA ultrasound of the Veteran's liver showed it to be normal in size, shape, and echogenicity.  No finding of liver abnormality was reported.  

In a report of April 2005 VA examination the Veteran complained of abdominal pain located in the epigastric area which he described as occurring two to three times a day.  He also complained of nausea and vomiting a couple of times a week; that he experienced lack of appetite; and that he also experienced weight loss, diarrhea, and fatigue.  The Veteran reported that he was taking the medications Zantac and Omeprazole.  Associated lab results dated in February 2005 were noted to reflect a positive hepatitis C antibody without any virus detected.  Liver function tests dated in April 2005 were reported as being normal, and the examiner additionally commented that the Veteran's hepatitis screen in February 2005 revealed a nonreactive for hepatitis A but a positive hepatitis surface antibody indicative of previous infection.  The examiner's diagnosis was status post hepatitis B without evidence of active disease, and hepatitis C diagnosed the previous month without evidence of the virus.  The examiner further reported that per lab test results there was a previous history of hepatitis B but no evidence of hepatitis A.   

In a September 2008 VA treatment record, the Veteran was identified as having reported to the emergency room and complaining of abdominal pain, nausea, vomiting, and diarrhea.  He reported a history of pancreatitis and that a private doctor had recently conducted an EGD (esophagogastroduodenoscopy or upper gastrointestinal endoscopy) and diagnosed him with pancreatitis.  (Parenthetically, the Board notes that symptoms of pancreatitis include upper abdominal pain, nausea, vomiting, and weight loss.)  

At his May 2010 Board hearing, the Veteran testified that he was being considered for Interferon treatment, although it wasn't clear from the Veteran's testimony the purpose for the treatment (i.e. to treat hepatitis C, some other form of hepatitis, or some other non-hepatic disorder).  The Veteran also testified that he experienced fatigue and that he was told by a VA doctor that his liver could possibly stop functioning.  Otherwise, the Veteran did not identify that he was receiving any specific treatment for any form of hepatitis (e.g. hepatitis A, B, or C).  Additionally, the same symptoms he attributed to his pancreatitis he also appeared to attribute to hepatitis.  

Thereafter, an August 2011 liver panel lab test is noted to reveal findings in the normal range.  

In a report of March 2012 VA examination (DBQ), the Veteran was noted to have been diagnosed with hepatitis A in 1977 while in service.  The examiner commented:

The Veteran had acute hepatitis (infectious) in 1977 while on active duty.  He recovered without sequelae.  In 2005 he was found to have a positive hepatitis C antibody, but viral titers were negative [i.e. no measurable viral load].  He had not required any treatment.  He is asymptomatic [regarding] such.  He had hepatitis B vac[c]ination with positive antibodies.  

The examiner went on to comment that continuous medication was not required by the Veteran for any liver condition.  He indicated that the Veteran did not have any signs or symptoms attributable to chronic infectious liver diseases, cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Furthermore, the examiner referenced a February 2012 liver ultrasound which revealed, in particular, that the Veteran's liver was echogenic and slightly enlarged and that this likely represented hepatic steatosis.  Apparently, the reviewer of the ultrasound in February 2012 also noted that, "Early cirrhosis may have similar appearance."  The March 2012 VA examiner went on to comment,

Currently, there is no evidence of active hepatitis C.  The viral titers are normal and liver enzymes are normal.  [The Veteran] is asymptomatic in this regard.  Ultrasound suggests fatty liver, which has many potential etiologies.  Speculation would be required to list a specific etiology.  

In the present case, a longitudinal review of the evidence or record does not reflect any recurrence of the Veteran's service-connected infectious hepatitis.  (Parenthetically, hepatitis is defined as an inflammation of the liver.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 856 (31st ed. 2007).)  Notwithstanding the Veteran's report of symptomatology he believes to be associated with his service-connected infectious hepatitis, no clinician during the appeal period has related such symptoms to any liver disease or to active hepatitis.  Most recently, as noted above, the March 2012 VA examiner reported that the Veteran did not have any signs or symptoms attributable to chronic infectious liver diseases.  The examiner's finding is consistent with the evidence of record.  While lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran suffers from hepatic disease symptomatology falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Otherwise, laboratory test findings support the lack of active disease process as does the lack of the use of medication for a liver condition.  Notwithstanding the Veteran's report at his hearing, the medical evidence does not reflect that the Veteran is being treated with Interferon for any liver disease.  

With regard to the diagnostic finding of a fatty liver on the February 2012 ultrasound, the VA examiner in March 2012 noted that due to the many possible etiologies for fatty liver it would be speculative for him to list a specific etiology in the Veteran's case.  The March 2012 VA examiner's conclusion that he could not provide an etiology is supported by medical literature reviewed (see e.g. www.mayoclinic.org).  Fatty liver disease is noted as having a number of possible etiologies.  The examiner's inability to provide the etiology of the Veteran's fatty liver follows the examiner's review of the claims folders and all procurable and assembled data.  See e.g. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

The Board also notes that medical records reflect, as noted above, a finding of hepatomegaly at the time the Veteran was treated for infectious hepatitis in service.  The February 2012 ultrasound also noted a slightly enlarged liver related to hepatic steatosis (fatty liver).  As noted above, the etiology of the Veteran's fatty liver is unknown.  Otherwise, there is a lack of evidence that the slight enlargement of the Veteran's liver identified in February 2012 is related to that enlargement identified in August 1976 during the Veteran's period of service.  The current finding is also some 35 years after the finding in service and diagnostic testing during the preceding years did not reveal any liver enlargement.  Accepting for the sake of argument the current liver enlargement is a symptom of the service-connected infectious hepatitis, a compensable rating for the Veteran's disability would still not be warranted.  In this regard, a slightly enlarged liver, without any further identified symptomatology associated with the Veteran's infectious hepatitis does entitle the Veteran to a compensable rating under Diagnostic Code 7345, or for any other diagnostic code that pertains to disease of the liver.  

Therefore, based on the above evidentiary posture, the Board concludes that the criteria for a compensable rating for service-connected infectious hepatitis have not been met at any time during the appeal period.  38 C.F.R. §§ 3.102; 4.3; 4.7; 4.114, Diagnostic Code 7345.  See also Hart, supra.  

Residuals of left inguinal hernia, other than a scar

By way of history, the Veteran was granted service connection and assigned a noncompensable rating for residuals of a left inguinal hernia (status post repair) with scar in a July 1995 rating decision.  Most recently, in February 2005, the Veteran filed a claim seeking a higher (compensable) rating for his service-connected disability.  

The Veteran's inguinal hernia is rated as noncompensable (0 percent) under 38 C.F.R. § 4.114, Diagnostic Code 7338 for "Hernia, inguinal".  The Board finds Diagnostic Code 7338 to be appropriate for rating the Veteran's disability.  There is nothing in the evidence to otherwise suggest that another diagnostic code would be more appropriate.  The medical evidence does not indicate that the Veteran has a ventral hernia or a femoral hernia.  Thus, Diagnostic Codes 7339 and 7340 are not for application.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7338.  

Under Diagnostic Code 7338 a noncompensable (0 percent) rating is warranted for small, reducible, or without true hernia protrusion, or remediable hernias.  A 10 percent rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to Diagnostic Code 7338 provides that an additional 10 percent rating is warranted for bilateral involvement.

After review of the evidence, the Board does not find a compensable rating is warrant for residuals of left inguinal hernia, other than a scar.  In this regard, at no time during the appeal period has the evidence suggested that the Veteran has a left inguinal hernia.  Review of the diagnostic criteria reflects that a compensable rating specifically contemplates a current hernia, either pre-operative or post-operative (i.e. recurrent).  The Rating Schedule provides ratings based on current impairment due to the disability.  A review of the reports of VA examinations in addition to the Veteran's other medical records does not reflect a current left inguinal hernia.  Most recently in an April 2012 VA examination (DBQ), the examiner commented that there was no left inguinal hernia detected.  As noted above, in order to receive a 10 percent disability rating, the evidence would have to show that the Veteran's service-connected left inguinal hernia was recurrent and readily reducible and well supported by truss or belt.  Here, the record on appeal does not reflect any such clinical finding.  Furthermore, other than a left inguinal hernia scar, no other residual associated with the left inguinal hernia and its repair has been identified.  

Therefore, based on the above evidentiary posture, the Board concludes that the criteria for a compensable rating for service-connected residuals of left inguinal hernia (status post repair), other than a scar, have not been met at any time during the appeal period.  38 C.F.R. §§ 3.102; 4.3; 4.7; 4.114, Diagnostic Code 7338.  See also Hart, supra.  

Consideration of the Veteran's service-connected left inguinal hernia scar is discussed in the Board's remand, below.  

Extra-schedular Rating

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  There is no showing that the Veteran's infectious hepatitis or residuals of left inguinal hernia (other than a scar) is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  In this regard, there is a lack of symptomatic infectious hepatitis, recurrent left inguinal hernia, or other residuals (other than a scar) of the in-service hernia repair.  As such, the disabilities are adequately contemplated by the rating schedule at this time.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16.  


ORDER

Entitlement to a compensable rating for infectious hepatitis is denied.  

Entitlement to a compensable rating for residuals of a left inguinal hernia, other than a scar, is denied.  


REMAND

As noted above, the Veteran filed a claim for higher ratings for his service-connected disabilities in February 2005.  The Veteran's claim for a compensable rating for residuals of a left inguinal hernia includes evaluating a left inguinal hernia scar.  While the Veteran's appeal has been pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  This included the rating criteria for evaluating scars.  

The Board notes that notwithstanding whether the evidence does or does not support a compensable rating for the Veteran's left inguinal hernia scar, a review of the evidence associated with the claims folders (to include the October 2008 statement of the case (SOC) and April 2012 SSOC) does not reflect that the Veteran has ever been apprised of the rating criteria for evaluating scars under 38 C.F.R. § 4.118.  As such, due process considerations require the Board to remand the Veteran's claim to allow the AOJ to provide the Veteran notice of the rating criteria (both pre- and post-amendment versions of 38 C.F.R. § 4.118) for scars prior to the Board's consideration of the Veteran's claim.  

Also, with respect to the Veteran's claim for a compensable rating for post-operative left varicocele, the Board's review of the claims folders reflects the Veteran's complaints of chronic pain in his scrotum which has precluded his ability to obtain and maintain gainful employment.  

A review of the medical evidence documents that the Veteran suffers from epididymitis of the right testicle.  A majority of the diagnoses related to the Veteran's treatment for his scrotal/testicular pain are for epididymitis/orchitis.  The medical evidence would also appear to support that the etiology of the Veteran's chronic pain in his scrotum is the epididymitis associated with the right testicle, for which he is not service connected, and not necessarily the post-operative left varicocele.  In particular, an April 2005 VA examination reflects various diagnoses to include "Chronic scrotal pain, which may be chronic epididymitis."  A May 2005 statement from a VA treating physician noted that the Veteran had chronic right epididymitis with significant pain worsened with activity.  An SSA disability examination in April 2006 noted the following:

[The Veteran] with tenderness to palpation to the right scrotum.  Testicle was very tender and contracted up to the external inguinal ring on the right side.  [The Veteran] otherwise with no lesions to any genitalia, left testicle within normal limits.  




Also, an August 2006 VA pain clinic note reflects:

[The Veteran] is complaining of testicular pain.  He was diagnosed with epididymitis and orchitis.  He said that he has these symptoms for 10 years and his epididym[itis] symptoms come and goes [sic] . . . . He describes his pain as aching pain that becomes sharp with activity.  The pain is mostly in the right testicle.  It is very hard for him to distinguish between scrotal and testicular pain.   

In addition, various VA treatment records note a diagnosis of "tuberculosis of the testes", a condition which appears to be associated with epididymitis and which spreads to the testis.  An April 2009 VA treatment note reflects an impression of "Residual testicular pain from TB, or Agent Orange."  Otherwise, in a March 2012 VA examination, the examiner discussed the Veteran's pain symptoms and his diagnosis was erectile dysfunction and also epididymo-orchitis.  The examiner also identified the Veteran as being status post left varicocelectomy.  In his examination, he identified both a tender right testicle and a tender left testicle.  

In light of the noted evidence, it remains unclear to the Board whether the pain associated with the left testicle is necessarily due to the service-connected post-operative left varicocele as compared to the identified epididymo-orchitis of the right testicle and noted diagnosis of tuberculosis of the testes.  

In this case, the Veteran's service-connected post-operative left varicocele is rated analogously under Diagnostic Code 7525 for chronic epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2014).  This diagnostic code provides that chronic epididymo-orchitis should be rated as urinary tract infections. Id.  A minimum 10 percent disability evaluation is assigned for urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A finding of chronic pain related to the post-operative left varicocele and the Veteran's use of continuous medication (hydrocodone), which appears to be used for a number of conditions to include testicular pain, could result in a compensable rating for the Veteran's service-connected post-operative left varicocele.  (Parenthetically, the Board notes that the March 2012 VA examiner related the Veteran's apparent voiding dysfunction to BHP or benign hypertrophy of the prostate.)  

As such, and in light of the fact that it has been some 2 1/2 years since the Veteran was last examined, it would be helpful to the Board if the Veteran underwent an additional VA examination and the examiner comment on the etiology of the Veteran's scrotal/testicular pain.  

Furthermore, as any opinion from the VA examiner concerning the Veteran's testicular pain could have a bearing on the Veteran's claim for a TDIU, the Board will defer that issue pending the above development.  In this regard, there are both favorable and unfavorable VA opinions associated with the claims folders concerning the Veteran's ability to work due to scrotal pain.  In May 2005 (during the appeal period) a VA nurse practitioner opined that the Veteran was incapable of working for an indefinite period of time due to scrotal and perianal pain.  At the same time, various VA examination reports document the Veteran as being capable of sedentary employment although none of the opinions elicited specific information regarding the Veteran's full work and educational history, or whether he is educationally and vocationally qualified to perform such employment.  

Accordingly, the claims are REMANDED for the following action:  

(For the benefit of the examiner providing the medical opinion, as discussed below in paragraph 2, the AOJ should not remove the Board's tabs in the claims folder.)

1.  Request that the Veteran identify any private or VA treatment he may have received for his left inguinal hernia scar and for his post-operative left varicocele.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities, to include relevant records available through the CAPRI records system.  The Board is particularly interested in VA treatment records dated since February 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA urological examination to assess any current residuals associated with his service-connected post-operative left varicocele.  All testing deemed necessary should be performed and results reported in detail.  A copy of this Remand and the Veteran's claims folders are to be made available to the examiner for review.  

(Of note, the evidence of record would appear to support the etiology of the Veteran's chronic pain in his scrotum is the epididymitis associated with the right testicle and not the service-connected post-operative left varicocele.  Also, an August 2006 VA pain clinic note reflects that it was difficult for the Veteran to distinguish between scrotal and testicular pain.  In addition, various VA treatment records note a diagnosis of "tuberculosis of the testes".)

The examiner should address whether the Veteran does suffer from any residuals, to include pain, associated with his post-operative left varicocele.  In doing so, the examiner should comment on the following:

a.  Whether the Veteran's complaints of scrotal pain are associated with the right epididymitis as compared to the post-operative left varicocele.  If the examiner is unable to distinguish pain due to the right epididymitis from any reported pain associated with the post-operative left varicocele, he or she should so state.   

b.  Whether any pain associated with the service-connected post-operative left varicocele precludes the Veteran's gainful employment.  The examiner should elicit from the Veteran a full work and educational history, and this should be documented in the examiner's report.  

Any opinion provided by the examiner to the questions above should be thoroughly explained, to include discussion of the Veteran's work history and education.  

3.  Following the above development, the AOJ should readjudicate the issues of a separate, compensable rating for left inguinal hernia scar; and for a compensable rating for left post-operative varicocele; and for a TDIU (to include on an extra-schedular basis).  If the benefits sought remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC) containing notice of all relevant actions taken, to include the regulations pertain to scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (both the pre-amendment rating criteria under 38 C.F.R. § 4.118 (2005) as well as the post-amendment criteria under 38 C.F.R. § 4.118 (2014)).  An appropriate period of time should be allowed for response prior to return of the issues to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


